Exhibit 10.1

The PMI Group, Inc. Board of Directors

Summary of Compensation Arrangements Applicable to Directors

Effective May 18, 2007

Directors who are employees of The PMI Group, Inc. (“PMI”) or its subsidiaries
do not receive additional compensation for their services as directors. The
compensation and benefits program for non-employee directors of PMI is as
follows:

Annual retainer fees for non-employee directors are: Board members - $60,000;
Chair of the Audit Committee - $15,000; members of the Audit Committee -
$10,000; Chairs of Compensation, Governance and Nominating and Investment and
Finance Committees - $10,000; Presiding Director - $15,000; and members of the
Financial Guaranty Oversight Committee - $70,000. Annual retainer fees are paid
quarterly.

Under PMI’s 2005 Directors’ Deferred Compensation Plan, each non-employee
director may defer receipt of his or her cash retainer fees. All amounts
deferred are deemed to be invested in phantom shares of PMI common stock. On any
date, the value of each share of phantom stock will equal the fair market value
of a share of PMI common stock, including reinvestment of any dividends. Phantom
shares of PMI common stock will be paid in cash at the payment dates selected by
the director in conformity with the Plan.

Non-employee directors also receive quarterly, automatic, non-discretionary
stock unit grants. Each quarterly grant consists of that number of stock units
which, when multiplied by the market price per share of PMI common stock on the
date of the award, equals $25,000. The stock units vest upon the earlier of
cessation of Board service due to retirement, death, disability, resignation or
non-reelection to the Board, or the fifth anniversary of the award date and,
upon exercise, are payable in shares of PMI common stock. In addition, a
non-employee director may elect to defer the payout of his or her stock units in
accordance with the PMI Equity Incentive Plan.

All directors have entered into indemnification agreements with PMI, pursuant to
which PMI is obligated to provide defense and indemnification, including
advancement of expenses, in the event that certain claims are asserted against
the covered individuals. PMI also provides directors’ and officers’ liability
insurance for its directors. Directors are also reimbursed for reasonable
expenses incurred in attending Board and committee meetings and their spouses’
attendance at PMI’s annual off-site meeting of the Board of Directors.